Citation Nr: 1604342	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left otitis media and Eustachian tube dysfunction, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for left otitis media and Eustachian tube dysfunction and assigned a noncompensable disability rating. The Veteran filed a notice of disagreement with the initial rating and perfected an appeal with respect to that issue.

In February 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding appears in the electronic claims file.  
Following a December 2014 Board decision which denied the Veteran's claim, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court).  In the JMR, the parties agreed that the decision should be vacated and remanded because the Board did not make a credibility finding as to the Veteran's lay testimony regarding ear pain, popping and drainage and did not adequately address whether the Veteran's claim should be referred for extraschedular consideration.  In July 2015, the Court granted the motion and remanded the claim.

The issue of entitlement to service connection for a disability manifested by earache and/or dizziness other than left otitis media and left Eustachian tube dysfunction is the subject of a separate remand by the Board.  It appears the case is still in remand status as a post-remand supplemental statement of the case has not yet been issued.


FINDINGS OF FACT

1.  There is no evidence of chronic suppurative otitis media or evidence of aural polyps in the left ear.
2.  The Veteran does not have left ear hearing loss that can be considered a disability for VA purposes.

3.  The Veteran is competent to state that he experiences ear pain, popping and drainage of the ear and his statements as to such symptomatology are credible.

4.  Although ear pain, popping and drainage of the ear are not compensated for under the diagnostic code for otitis media, evidence does not suggest that such symptoms caused interference with employment or require frequent periods of hospitalization; alternatively, the evidence suggests that dizziness and/or disequilibrium caused interference with employment.

5.  The competent medical evidence indicates that the dizziness and/or disequilibrium the Veteran experiences are not related to or caused by his service-connected left ear disability.

6.  Because the evidence does not demonstrate that the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms (which include marked interference with employment and frequent periods of hospitalization), referral for extraschedular consideration of an increased initial rating is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected left ear otitis media and Eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85-4.87a, Diagnostic Code 6299-6200 (2015).

2.  The criteria for referral for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Here, the parties to the JMR did not allege that VA failed to satisfy its duties to notify or to assist the Veteran.

VCAA notice regarding the claim for service connection for a left ear disability was provided in May 2004.  In regard to the claim for an increased initial rating, the schedular criteria were provided in a March 2012 statement of the case and a January 2014 supplemental statement of the case.  There is no indication the Veteran did not have knowledge of the evidence needed to achieve a higher schedular rating.  The Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records are available for review.  In addition, VA treatment records from 2005 to 2013 appear in the electronic claims file.  Following the Board's July 2013 remand, on August 8, 2013, the RO sent the Veteran a letter asking him to provide proper authorization for VA to retrieve any outstanding private treatment records.  The Veteran did not respond.  

The Veteran  was afforded numerous VA audiological examinations.  In addition, addendum opinions are also part of the record.   These are dated in April 2009, February 2010, January 2012, September 2013 and January 2014.  As a whole, the reports and opinions provide the medical information needed to address the rating criteria relevant to the issue on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

III.  Entitlement to a Compensable Rating

The parties to the July 2015 JMR did not take issue with the Board's determination that an increased rating on a schedular basis was not warranted.  To the extent that the evidence is relevant to a consideration of whether referral for extraschedular consideration is warranted, the Board will revisit the evidence and schedular analysis.

Here, the Veteran's left ear disability is rated under Diagnostic Code 6299-6200 which sets forth the rating criteria for chronic suppurative otitis media, mastoiditis or cholesteatoma.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria, such as Eustachian tube dysfunction.  Id.

Chronic suppurative otitis media is assigned a 10 percent disability rating during suppuration or with aural polyps. The note following the rating criteria also provides for separate disability ratings to be assigned for hearing impairment. 
38 CFR § 4.97, DC 6200.

The records reflect that the Veteran experienced left ear popping and pain during service.  In October 1969, he was diagnosed with Eustachian tube dysfunction on the basis of those symptoms.  In February 2004, the Veteran was diagnosed with acute left otitis media.  Notably, the 2004 record is the only indication of the presence of otitis media in the left ear; more recent examinations have not identified the presence of that disability.  In addition, no examination of record demonstrates that the Veteran had a hearing loss disability in the left ear for VA purposes.  The Veteran has not disputed this finding.

At the February 2010 VA examination, the Veteran complained of persistent chronic aching in his left ear, intermittent popping/crackling and constant tinnitus.  The Veteran indicated he experienced dizziness/disequilibrium when getting up quickly and the need to steady himself.  No true vertigo, or spinning, was noted.  He stated that dizziness interfered with his lifestyle, but he was still driving and getting around okay.  The examiner indicated a normal ear examination with no objective evidence for a chronic middle ear disease process, to include otitis media.  There were no aural polyps present.  It was noted that the degree of disability from his earaches was hard to determine because it appeared to bother the Veteran on "a near daily basis, but he [was] still able to carry out his daily activities without notable limitation."  The examiner opined that he did not believe the dizziness condition was service-connected as documentation of the symptom arose many years after separation from service and its characteristics did not appear to be of an inner ear etiology.  The examiner noted that his dizziness/disequilibrium appeared to be impacting his lifestyle to some degree, but because the Veteran was still able to drive, it could not be considered disabling.

In his March 2011 notice of disagreement, the Veteran indicated he was disappointed with the noncompensable rating on account of pain, popping and dizziness.  He indicated that dizziness and disequilibrium were impacting his lifestyle "to a great degree".

In January 2012, the Veteran underwent an examination of his cranial nerves to determine whether he had a disability manifested by disequilibrium.  He indicated having to rise from a seated position slowly or he might lose his balance.  He denied true vertigo.  It was indicated once he was sure of his balance, he could walk without difficulty.  He indicated his problems of balance started around 2004.  The Veteran mentioned that he believed he lost his job because of his balance problems.  It was noted the Veteran complained of "a subjective sense of poor balance/disequilibrium with no supporting objective findings on neurologic examination."

Also, in January 2012, the Veteran underwent another examination of his ears.  The Veteran indicated similar ongoing symptoms as on previous evaluation, to include popping, cracking, occasional small amounts of yellowish drainage and intermittent ache in the left ear.  It was indicated the Veteran kept cotton in his left ear for no reason besides habit and he had no ongoing drainage.  It was noted that there was no diagnosed otitis media.  The Veteran indicated his "bigger concern" was his chronic disequilibrium which he said prevented him from working "as he has difficulty getting around, getting up/down."  Eustachian tube dysfunction was diagnosed and it was noted there was no evidence of recurrent or chronic otitis media.  The examiner noted that the symptoms of dizziness/disequilibrium were not consistent with inner ear dysfunction or etiology.

The claim was remanded in July 2013 for an addendum opinion concerning whether the symptoms of dizziness and disequilibrium were related to, caused by or aggravated by the Veteran's service-connected left ear disability.  An examiner provided a negative opinion in September 2013.  Thereafter, in January 2014, the Veteran underwent another examination of his ears.  He reported ear pain and popping.  Otitis media was not diagnosed and a hearing loss disability for VA purposes was not identified in either ear.

In December 2014, the Board denied a compensable rating under DC 6200 because the record did not contain evidence of suppuration or aural polyps.  The Board recognized that DC 6204 addresses peripheral vestibular disorders and allows for a 10 percent rating for occasional dizziness and a 30 percent rating for dizziness and occasional staggering.  A note following the listed criteria indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204.  At the present time, the Veteran is not service-connected for a peripheral vestibular disorder and since symptoms of dizziness and disequilibrium have not been found to be manifestations of the disability for which he was awarded service connection, the Board cannot grant a compensable rating under DC 6204 at this time.
Based on the above, the Board found in December 2014 and still finds that the preponderance of the evidence is against the claim for a compensable rating for service-connected left ear otitis media and Eustachian dysfunction at any time during the appeal period.  

IV.  Extraschedular Considerations

In the JMR, the parties stressed that ear pain and popping are not considered under DC 6299-6200.  The parties agreed that the Board did not fully consider evidence of interference with employment in a March 2006 statement in which the Veteran indicated that disequilibrium, lightheadedness, dizziness, ear ache, popping and ringing of the ears affected his job performance and led to his termination.  The parties' main argument was that the Board's extraschedular consideration was not adequate because the Veteran's lay testimony had not been fully considered.

Extraschedular consideration for an increased evaluation is considered pursuant to 38 C.F.R. § 321(b)(1) that states, in part:

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time, readjust this schedular of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate . . .  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular standards.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  The Board must first address whether referral to the VA Director of Compensation and Pension Service is warranted.  This consideration is a two-step process.

First, there must be a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

Initially, as the Board recognized in December 2014, ear pain and popping are not contemplated in the rating criteria.  Therefore, the Board must focus on the second step and consider whether related factors, such as marked interference with employment or frequent periods of hospitalization, have been caused by the symptomatology that is associated with the Veteran's service-connected left ear disability.  

Following a review of the record as a whole, the Board finds that the evidence does not support a finding that ear pain and popping cause marked interference with employment and there is no evidence that the Veteran has been hospitalized as a result of his service-connected left ear disability. 

The Board notes that in the March 2006 statement referenced in the JMR, the Veteran noted he had to sit down to get his balance.  He stated his job demanded standing and that the problem with his equilibrium became so bad that he was terminated.  In April 2006, the Veteran testified at a hearing in connection with his claim for service connection.  He indicated he lost his job because his equilibrium was off.  He stated it was constantly bothering him and he would sometimes have to sit down at a job that required standing.  He also indicated his ears were "popping and paining", but he did not indicate that was the reason he lost his job; the focus seemed to be on his issues with balance and equilibrium which are not, as of this date, symptoms that have been found related to a service connected disability.  In addition, at both of his January 2012 VA examinations, the Veteran again indicated his feeling that he was prevented from working by his balance issues and disequilibrium.  There is no evidence of record that ear pain or popping caused the Veteran not to be able to work.  Because work troubles are not due to the symptoms of his service-connected disability that are not represented in the rating criteria, the criteria for a referral for extraschedular consideration are not met in this case. 38 C.F.R. § 3.321(b)(1).

As mentioned in the Introduction, the issue of entitlement to service connection for a disability manifested by earache and/or dizziness other than left otitis media and left Eustachian tube dysfunction is the subject of a separate remand by the Board.  In order for the Veteran to receive compensation for dizziness/disequilibrium, such symptom must be attributable to a diagnosed disability which is service-connected.


ORDER

An initial compensable disability rating for left ear otitis media and Eustachian tube dysfunction is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


